Case: 22-1140   Document: 37     Page: 1   Filed: 11/29/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

  ROBERT BRIDGES, MARK COTE, JOSHUA FISH,
       RANDALL HALL, BRIAN ACKLEY, ERIK
    ANDERSON, TAYLOR ARBUCKLE, DARLENE
     BECK, CHRISTOPHER BOERTJE, DE'LANO
   BOLES, ROBERT CUNDIFF, AARON FULSOME,
  MARC HARPER, PAUL HERRMANN, NICHOLAS
      IZYDOREK, MICHAEL KOHLMAN, LUKE
      LANGMEYER, RYAN LEA, TROY LICATA,
  RAYMOND MATERNI, KENNETH MAXIE, RICKY
  MYERS, RICHARD NATION, GRAHAM NICHOLS,
 JORGE OTERO, MARK ROCHE, SAMUEL RUTTER,
    EDWARD SADZEWICZ, RANDALL SIZEMORE,
  NICHOLAS SLOCUM, COREY SMITH, ANTHONY
   ST. CLAIR, PATRICK STYLES, DANIEL SWETZ,
  JAMES TORRES, ROBERT TUCKER, JONATHON
   TULL, SALATIEL VASQUEZ, MATTHEW WERT,
    PATRICK WILSON, TRAVIS WITTER, JAMES
                  HERMANSEN,
                Plaintiffs-Appellants

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2022-1140
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-00727-SSS, Judge Stephen S. Schwartz.
Case: 22-1140     Document: 37      Page: 2    Filed: 11/29/2022




 2                                                BRIDGES   v. US



                   ______________________

                Decided: November 29, 2022
                  ______________________

     DAVID RICKSECKER, McGillivary Steel Elkin LLP,
 Washington, DC, argued for plaintiffs-appellants. Also
 represented by GREGORY K. MCGILLIVARY.

     ROBERT R. KIEPURA, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, argued for defendant-appellee. Also repre-
 sented by REGINALD THOMAS BLADES, JR., BRIAN M.
 BOYNTON, PATRICIA M. MCCARTHY.
                   ______________________

     Before NEWMAN, LOURIE, and PROST, Circuit Judges.
 PROST, Circuit Judge.
     Robert Bridges et al. (collectively “Appellants” or “offic-
 ers”) filed suit in the U.S. Court of Federal Claims (“Claims
 Court”) arguing that their federal employer must compen-
 sate them for certain travel time under the Fair Labor
 Standards Act of 1938 (“FLSA”), see Pub. L. No. 75-718,
 52 Stat. 1060, and governing Office of Personnel Manage-
 ment (“OPM”) regulations. The Claims Court disagreed
 and granted the government’s motion for summary judg-
 ment. Bridges v. United States, 156 Fed. Cl. 129 (2021).
 We affirm.
                         BACKGROUND
                               I
     Appellants are correctional officers at a federal prison
 in Milan, Michigan. They typically work in eight-hour
 shifts, two types of which are relevant here: a regular
 prison shift and a voluntary overtime hospital shift. The
 prison shifts are scheduled two weeks in advance through
Case: 22-1140      Document: 37     Page: 3     Filed: 11/29/2022




 BRIDGES   v. US                                               3



 a roster system, but the hospital shifts are scheduled dif-
 ferently because they arise only when a prison inmate is
 transferred to a local hospital for care.
      Since the need for hospital shifts varies depending on
 how many inmates are in the hospital and how long the
 inmates stay for treatment, the officers’ supervisors create
 hospital shifts as needed. And when there is a need, the
 supervisors turn to a list of correctional officers who volun-
 teered to be contacted about these overtime shifts, which
 provide overtime pay. The supervisors then run down the
 list of officers and contact each officer one-by-one, starting
 at the top. Once an officer accepts the voluntary shift, that
 officer is placed at the bottom of the list. 1
      It takes about twenty minutes to drive from the prison
 to each of the local hospitals, and prison shifts and hospital
 shifts are currently staggered by one hour. 2 For example,
 for a prison shift that runs from 10:00 p.m. on a Monday to
 6:00 a.m. the following Tuesday, the nearest-in-time hospi-
 tal shift would start at 7:00 a.m. on Tuesday. An officer
 might work a prison and hospital shift back-to-back, or an
 officer could end a prison shift on Tuesday at 6:00 a.m. and
 then volunteer for the hospital shift that starts at 3:00 p.m.




     1    If no officer voluntarily accepts the shift, then it is
 assigned by a supervisor as a mandatory shift. Compensa-
 tion for travel time between a prison shift and a mandatory
 hospital shift is not at issue in this appeal, though. See
 Appellants’ Br. 6–7.
     2    While the minimum time between prison and hos-
 pital shifts seems to have changed over the course of litiga-
 tion, the parties agree that the analysis is the same
 regardless of those changes, so we discuss the shifts only
 as they are scheduled now. See Bridges, 156 Fed. Cl.
 at 131–32.
Case: 22-1140     Document: 37      Page: 4   Filed: 11/29/2022




 4                                               BRIDGES   v. US



 later that day. At issue in this case, though, are only the
 back-to-back prison and voluntary hospital shifts.
                               II
     Appellants filed a complaint in the Claims Court as-
 serting that, pursuant to the FLSA and relevant OPM reg-
 ulations, the prison must compensate them for the travel
 time between a prison shift and a hospital shift, where
 these shifts are back-to-back and the hospital shift is vol-
 untary. The officers asserted that this travel time is a
 “principal activity,” travel during a “continuous workday,”
 or other “hours of work,” for which the FLSA mandates
 compensation.
     Appellants and the government filed competing mo-
 tions for summary judgment. The Claims Court granted
 the government’s motion and denied Appellants’. The of-
 ficers appeal, and we have jurisdiction under 28 U.S.C.
 § 1295(a)(3).
                         DISCUSSION
      We review the Claims Court’s grant of summary judg-
 ment de novo. Loc. Okla. Bank, N.A. v. United States,
 452 F.3d 1371, 1376 (Fed. Cir. 2006). Because the Claims
 Court properly determined that the FLSA does not man-
 date compensation for the travel time at issue as a matter
 of law, we affirm. Appellants’ travel time is not (I) a “prin-
 cipal activity,” see 5 C.F.R. § 550.112(a); (II) travel during
 a “continuous workday,” see IBP, Inc. v. Alvarez, 546 U.S.
 21, 37 (2005); or (III) other “hours of work,” see
 5 C.F.R. §§ 551.401(a), 551.412(a), 551.422(a).
                               I
     The FLSA requires that employers pay covered em-
 ployees for all “hours of work,” including time spent per-
 forming “principal activities.” See 5 C.F.R. §§ 551.401(a),
 551.411(a). “Principal activities are the activities that an
 employee is employed to perform.” Id. § 550.112(a).
Case: 22-1140      Document: 37    Page: 5    Filed: 11/29/2022




 BRIDGES   v. US                                             5



 Appellants assert that their travel between a regular
 prison shift and an immediately following voluntary hospi-
 tal shift is such a principal activity. We disagree.
      The Portal-to-Portal Act of 1947 indicates that the of-
 ficers’ travel in this case is at least one step removed from
 their principal activities. See Pub. L. No. 80-49, 61 Stat. 84
 (codified at 29 U.S.C. §§ 251–62). Congress passed the Por-
 tal-to-Portal Act in part to explicitly exclude certain travel
 from the employer liability created by the FLSA. Relevant
 here, the Portal-to-Portal Act clarifies that travel “to and
 from the actual place of performance of the principal ac-
 tivit[ies]” is not hours of work. 29 U.S.C. § 254(a)(1). Here,
 no one disputes the officers perform their principal activi-
 ties at the prison and local hospitals. And therein lies at
 least one degree of separation: Congress distinguished the
 “to and from” travel between such places from the places
 themselves, where “the principal activit[ies]” are “per-
 form[ed].” Id. That means the officers’ travel in this case
 cannot be part and parcel of their principal activities.
     Even Appellants appear to admit that their principal
 activities don’t include this travel: they repeatedly charac-
 terize their principal activities only as guarding inmates
 and providing security. See Appellants’ Br. 34; Reply Br. 7;
 see also Bridges, 156 Fed. Cl. at 135 (“The parties appear
 to agree that a [p]rison employee’s principal activity is
 guarding prisoners . . . .”); J.A. 8. And that makes sense.
 Appellants are, after all, correctional officers in a prison.
 Guarding inmates and providing security is the kind of
 work they are “employed to perform.”                 5 C.F.R.
 § 550.112(a).
      Appellants nevertheless argue that their travel is a
 principal activity under 5 C.F.R. § 550.112(a). See Appel-
 lants’ Br. 34 (“[T]he correctional workers’ principal activi-
 ties . . . start[] at the prison and end[] once relieved from
 the hospital overtime assignment.”). For this assertion, the
 officers rely on §§ 550.101(c) and 550.112(a), which provide
Case: 22-1140     Document: 37      Page: 6   Filed: 11/29/2022




 6                                               BRIDGES   v. US



 that “activities performed by an employee during periods
 of irregular or occasional overtime work authorized under
 [5 C.F.R.] § 550.111” are included in “[t]ime spent in prin-
 cipal activities,” id. § 550.112(a), “for the purpose of” com-
 puting hours of overtime work, id. § 550.101(c). The
 officers argue that the travel at issue here is “during” their
 overtime hospital shifts, which are “authorized under
 § 550.111.” See Appellants’ Br. 32 (“The hospital assign-
 ments and related travel at issue here are compensable ir-
 regular or occasional overtime . . . .”). But both premises of
 this argument are wrong. First, the officers’ travel in this
 case isn’t “during” their hospital shift work—overtime or
 otherwise—because Appellants haven’t shown that it’s
 “hours of work.” 3 See 29 U.S.C. § 254(a)(1); infra Parts II
 & III. And second, the officers’ hospital shifts are not “au-
 thorized under [5 C.F.R.] § 550.111.” 5 C.F.R. § 550.112(a).
 As the Claims Court noted, § 550.111 implements the Fed-
 eral Employees Pay Act (“FEPA”), which relates to employ-
 ees not covered by the FLSA. Bridges, 156 Fed. Cl. at 135
 n.8 (first citing 5 U.S.C. § 5542(a); and then citing Doe v.
 United States, 372 F.3d 1347 (Fed. Cir. 2004)); J.A. 9. Sec-
 tion 550.101(c) reiterates this, stating that § 550.111
 “do[es] not apply” to employees covered by the FLSA, like
 the officers here. 5 C.F.R. § 550.101(c). That means Ap-
 pellants’ overtime hospital shifts cannot be “authorized un-
 der § 550.111” because § 550.111 is inapplicable to them.
                               II
     Travel during a “continuous workday” must also be
 compensated under the FLSA. Alvarez, 546 U.S. at 37. Ap-
 pellants argue that their travel is during a “continuous


     3   The question is not, as the officers assert, “exactly”
 how many hours of overtime the officers work. Reply
 Br. 10 (citing 5 C.F.R. § 550.101(c)). The question is if that
 travel time is hours of work at all under the FLSA and
 OPM regulations.
Case: 22-1140      Document: 37    Page: 7    Filed: 11/29/2022




 BRIDGES   v. US                                             7



 workday” and that determining otherwise would contradict
 Department of Labor (“DOL”) regulations. See Appellants’
 Br. 17 (arguing that OPM regulations “are required to ‘har-
 monize . . . with [DOL] regulations’” (quoting Billings v.
 United States, 322 F.3d 1328, 1334 (Fed. Cir. 2003))). We
 disagree.
     As an initial matter, we note that Appellants’ continu-
 ous-workday argument appears to rely on an incorrect as-
 sumption about the definition of a “continuous workday.”
 Appellants seem to assume that their “workday” can only
 be defined as starting when the prison shift starts and end-
 ing when the immediately following hospital shift ends and
 that those shifts, together, thus form a “continuous work-
 day.” 4 But this assumption is mistaken. A “continuous
 workday” in this context is defined by Congress, OPM, and
 the Supreme Court, which have all defined a “continuous
 workday” by the start and stop of “principal activities.” 5 So



     4    To avoid confusion, we use “continuous workday” to
 refer to the legal definition of a single workday and “work-
 day” to refer to Appellants’ colloquial understanding of a
 single workday.
     5    In the Portal-to-Portal Act, Congress made clear
 that the workday was legally bounded by the start and stop
 of principal activities. 29 U.S.C. § 254(a) (precluding com-
 pensation for certain travel that “occur[s] either prior to
 the time on any particular workday at which such em-
 ployee commences, or subsequent to the time on any par-
 ticular workday at which he ceases, such principal activity
 or activities”). OPM and the Supreme Court follow the
 same definition. 5 C.F.R. § 551.411(a) (defining “workday”
 as “the period between the commencement of the principal
 activities that an employee is engaged to perform on a
 given day[] and the cessation of the principal activities for
 that day” where a “workday is not limited to a calendar day
 or any other 24-hour period”); Alvarez, 546 U.S. at 37
Case: 22-1140     Document: 37      Page: 8    Filed: 11/29/2022




 8                                                BRIDGES   v. US



 Appellants’ two-shift “workday,” as they think of it, need
 not be a “continuous workday,” legally.              Indeed,
 § 551.412(b) explicitly contemplates what amounts to non-
 continuous workdays: it recognizes that two blocks of “com-
 pensable . . . hours of work,” like those book-ended by prin-
 cipal activities, may nonetheless be separated by a non-
 compensable activity. 5 C.F.R. § 551.412(b). This princi-
 pal-activities-based definition of “continuous workday” is
 also consistent with OPM’s instruction that the boundaries
 of a workday are “not limited to a calendar day or any other
 24-hour period.” Id. § 551.411(a).
     With that clarification in mind, we turn now to Appel-
 lants’ argument that determining that their travel is not
 during a “continuous workday” would create disharmony
 between OPM and DOL regulations. For this argument,
 Appellants rely on DOL’s 29 C.F.R. § 785.38 as interpreted
 and applied in Albuquerque. See United Transp. Union
 Loc. 1745 v. City of Albuquerque, 178 F.3d 1109 (10th Cir.
 1999).
     Albuquerque involved city bus drivers covered by the
 FLSA but under the DOL regulatory regime. At issue were
 the bus drivers’ “split shifts”—a morning and an afternoon
 shift usually separated by three to five hours. Id.
 at 1112–13. The typical morning shift started at the city
 garage and ended at a “distant relief point” while the after-
 noon shift often started at a “distant relief point” and ended
 at the city garage. Id. at 1113. As is relevant to this case,
 the bus drivers sought compensation under the FLSA for
 two specific employer-provided shuttle times: (1) from the
 relief point to the city garage at the end of the morning shift
 and (2) from the city garage to the relief point at the start
 of the afternoon shift. Id. at 1118–20. The Tenth Circuit


 (defining “continuous workday” as “the beginning of the
 employee’s first principal activity” to “the end of the em-
 ployee’s last principal activity”).
Case: 22-1140      Document: 37      Page: 9   Filed: 11/29/2022




 BRIDGES   v. US                                              9



 determined that compensation for these shuttle times was
 not barred by the Portal-to-Portal Act’s commuting-time
 exclusion. Id. at 1119 (citing 29 U.S.C. § 254(a)). Instead,
 the Tenth Circuit concluded that the shuttle times fell un-
 der DOL’s regulatory provision providing compensation for
 “travel from job site to job site during the workday,” id. (em-
 phasis added) (quoting 29 C.F.R. § 785.38), because the
 shuttle times were “part of the drivers’ principal activity,”
 id. (emphasis added) (cleaned up).
     Appellants argue that failing to read OPM’s regula-
 tions as providing compensation for the travel at issue here
 would render them contrary to DOL’s “job site to job site”
 regulation as interpreted and applied in Albuquerque. We
 disagree. Like OPM, DOL defines a continuous workday
 by the start and stop of principal activities. 29 C.F.R.
 § 790.6(b); see also Appellants’ Br. 18 (conceding that
 OPM’s and DOL’s definitions of a “continuous workday” are
 “similar”). So rather than point to disharmony between
 OPM and DOL regulations, Appellants point us to har-
 mony: given our determination that the travel here is not
 part of the officers’ principal activities, DOL’s “job site to
 job site” provision also would not provide compensation be-
 cause the officers’ travel between shifts does not occur dur-
 ing a “continuous workday” as defined by both OPM and
 DOL.
                               III
     OPM regulations additionally outline various “hours of
 work” that must be compensated pursuant to the FLSA.
 See 5 C.F.R. § 551.401(a). Appellants argue that their
 travel time falls within certain OPM-defined “hours of
 work.” We disagree.
     Appellants primarily offer three different regulatory
 bases to assert that their travel time between shifts consti-
 tutes other “hours of work” within the OPM regulatory re-
 gime, but each basis suffers from the same fundamental
 flaw: the officers’ assertion that their travel is “hours of
Case: 22-1140    Document: 37      Page: 10     Filed: 11/29/2022




 10                                               BRIDGES   v. US



 work” boils down to the assertion that commuting is “hours
 of work.” But that’s precisely contrary to the Portal-to-Por-
 tal Act’s instruction that commuting time—i.e., time spent
 “traveling to and from the actual place of performance
 of the principal activit[ies],” 29 U.S.C. § 254(a)(1)—is not
 covered by the FLSA, and the officers fail to provide any
 kind of limiting principle that distinguishes the necessity
 of the travel at issue in this case from the general necessity
 of commuting. 6
      To illustrate, we look at the three bases individually.
 First, Appellants assert that their travel is “hours of work”
 as “[t]ime spent traveling” for which an employee is “re-
 quired to” (1) “travel during regular working hours” or
 (2) “drive a vehicle or perform other work while traveling.”
 5 C.F.R. § 551.422(a)(1)–(2). Appellants argue that their
 travel is “required” under these OPM provisions since the
 prison “needs” the hospital shifts “covered.” Reply Br. 17.
     Second, Appellants argue that their travel constitutes
 “hours of work” as a “preparatory” or “concluding” activity
 because it is “closely related to [their] principal activities”
 and “indispensable to the performance” of those activities.
 5 C.F.R. § 551.412(a)(1). The officers assert that their
 travel is “closely related to” and “indispensable to” their
 guarding duties because, “without that travel[,] . . .



      6  Appellants resist the characterization of their
 travel between a prison and hospital shift as commuting
 because, in their view, commuting is limited to travel be-
 tween home and work, and the officers here are not stop-
 ping at home between shifts. See Reply Br. 14–15 (citing
 5 C.F.R. § 551.422(b)). But the definition of commuting
 need not be so restricted. Indeed, the regulation that Ap-
 pellants cite to defines “‘home to work’ travel,” specifically.
 5 C.F.R. § 551.422(b). It makes no mention of commuting,
 let alone defines that term. Id.
Case: 22-1140      Document: 37    Page: 11    Filed: 11/29/2022




 BRIDGES   v. US                                            11



 guarding [an] inmate at the hospital would not be possi-
 ble.” Appellants’ Br. 35.
     And finally, Appellants assert that their travel is “suf-
 fered or permitted” work or “idle time” that counts as
 “hours of work” under 5 C.F.R. § 551.401(a)(2)–(3). For
 “suffered or permitted” work or “idle time” to constitute
 “hours of work,” that work must be “for the benefit of” the
 employer. 5 C.F.R. § 551.401(a). The officers argue that
 their travel time in this case is for the prison’s benefit be-
 cause “the [prison] needs a qualified correctional worker to
 guard [a] prisoner at the . . . hospital.” Appellants’ Br. 40.
      Each of Appellants’ primary arguments depends on an
 employer’s generic need to staff shifts. But to find that em-
 ployee travel is “hours of work” so long as an employer
 “needs” a shift “covered”; or that the employee couldn’t get
 to that shift “without that travel”; or that the employer
 “needs a qualified” employee to cover a shift—all of these
 would be to say that all travel “to and from the actual place
 of performance of the principal activit[ies]” requires com-
 pensation under the FLSA. See 29 U.S.C. § 254(a)(1). Yet
 we know that can’t be true. Congress said so. Id. Accord-
 ingly, the officers fail to persuade us that their travel time
 falls within these OPM-defined “hours of work.”
                         CONCLUSION
      We have considered Appellants’ remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 affirm the Claims Court’s judgment.
                         AFFIRMED